Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thomas Glenn Barnes, Appellant                         Appeal from the 276th District Court of
                                                       Marion County, Texas (Tr. Ct. No.
No. 06-21-00073-CR        v.                           F15294). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                           and Justice Carter* participating. *Justice
                                                       Carter, Retired, Sitting by Assignment.
       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Thomas Glenn Barnes, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MARCH 2, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk